Case: 16-50172      Document: 00513801455         Page: 1    Date Filed: 12/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit
                                    No. 16-50172                                  FILED
                                  Summary Calendar                         December 16, 2016
                                                                             Lyle W. Cayce
JOHN LEE COCKERHAM, JR.,
                                                                                  Clerk


                                                 Petitioner-Appellant

v.

J. S. WILLIS, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:15-CV-382


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       John Lee Cockerham, Jr., federal prisoner # 97305-180, appeals the
dismissal of his 28 U.S.C. § 2241 petition, which he filed to challenge his
convictions of conspiring to commit an offense against or defraud the United
States or an agency thereof, bribery, and conspiring to commit money
laundering. Where, as here, a district court has dismissed a § 2241 petition on




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50172        Document: 00513801455   Page: 2   Date Filed: 12/16/2016


                                   No. 16-50172

the pleadings, we review the dismissal de novo. Kinder v. Purdy, 222 F.3d 209,
212 (5th Cir. 2000).
      Cockerham claims that, due to a defect in his indictment, the district
court lacked subject matter jurisdiction, and thus his convictions are invalid.
He asserts that he should be allowed to raise the purported jurisdictional
defect in a § 2241 petition.
      Because Cockerham’s § 2241 petition challenges alleged errors that
occurred prior to sentencing, it is properly construed as a 28 U.S.C. § 2255
motion.   See Padilla v. United States, 416 F.3d 424, 426 (5th Cir. 2005).
Pursuant to the savings clause of § 2255, a § 2241 petition that attacks custody
resulting from a federally imposed sentence may be entertained if the
petitioner shows that the remedy provided under § 2255 is inadequate or
ineffective to test the legality of his detention. Jeffers v. Chandler, 253 F.3d
827, 830 (5th Cir. 2001); see § 2255(e).          Cockerham, however, has not
established that his claim of a lack of subject matter jurisdiction, predicated
on allegations of a defective indictment, either is based upon a retroactive
Supreme Court decision establishing that he was convicted of a nonexistent
offense or was foreclosed by circuit law at the time of his trial, appeal, or first
§ 2255 motion. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
2001). He has therefore failed to show reversible error on the part of the
district court. See id.
      AFFIRMED.




                                         2